Name: Commission Regulation (EEC) No 3353/80 of 19 December 1980 on arrangements for imports into Benelux of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 351 /22 Official Journal of the European Communities 24. 12. 80 COMMISSION REGULATION (EEC) No 3353/80 of 19 December 1980 on arrangements for imports into Benelux of certain textile products origi ­ nating in the People's Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China ( x ), and in particular Article 11 (4) and (5) thereof, Whereas Article 11 of Regulation (EEC) No 3061 /79 lays down the conditions under which quantitative limits may be established ; whereas imports into Benelux of pyjamas (category 25), originating in China, could exceed the level referred to in paragraph 3 of the said Article 1 1 ; Whereas in accordance with paragraph 5 of the said Article 11 , China was notified on 15 December 1980 of a request for consultations ; whereas, pending the outcome of those consultations, a quantitative limit has been placed provisionally on the products in ques ­ tion ; Whereas the products in question exported from China between 1 January 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit which has been introduced ; Whereas this quantitative limit does not prevent the importation of products covered by it but shipped from China before the date of entry into force of this Regulation , HAS ADOPTED THIS REGULATION : Article 1 Importation into Benelux of the category of products originating in China and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2. Article 2 1 . Products as referred to in Article 1 , shipped from China to Benelux before the date of entry into force of this Regulation and not yet released for free circula ­ tion , shall be so released subject to the presentation of a shipment certificate proving that shipment actually took place before that date . 2 . All quantities of products shipped from China on or after 1 January 1980 and released for free circu ­ lation shall be deducted from the quantitative limit laid down . This limit shall not, however, prevent the importation of products covered by it but shipped from China before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until the entry into force of a definitive Regulation adopted following the current consulta ­ tions . This Regulation shall be binding " in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1980 . For. the Commission Ã tienne DAVIGNON Member of the Commission (') OJ No L 345, 31 . 12 . 1979, p. 1 . 24. 12. 80 Official Journal of the European Communities No L 351 /23 ANNEX Cate ­ gory CCT heading No NIMEXE code (1980) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1981 1982 25 60.04 B IV b) 2 aa) bb) d) 2 aa) bb) 60.04-51 ; 53 ; 81 ; 83 Under garments, knitted or crocheted, not elastic or rubber ­ ized : Women's, girls' and infants' (other than babies') knitted or crocheted pyjamas and night dresses , of cotton or synthetic fibres China BNL 1 000 pieces 40 42